Citation Nr: 1733968	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and a Friend


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss and tinnitus.

In August 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In a February 2017 letter, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and that he had the opportunity to request another hearing; however, the Veteran replied in a March 2017 letter indicating that he is not interested in having an additional hearing at this time. 

In an October 2015 decision, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus for further development.  Subsequently, in an April 2016 rating decision, the RO granted service connection for tinnitus.  

In a September 2016 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development, to include obtaining additional records and an additional addendum medical opinion. 

The case has been returned to be Board for further appellate review. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability is currently diagnosed.

2.  The Veteran was exposed to acoustic trauma (loud noise) during service while performing his duties in Special Forces and as a jumpmaster exposed to aircraft and weapons.

3.  Right ear hearing loss was noted at entry into service and did not permanently worsen during service. 

4.  The weight of the competent medical evidence demonstrates that left ear hearing loss was not noted at entry into service.

5.  The weight of the evidence demonstrates that symptoms of left ear hearing loss have been continuous since service separation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

2.  Resolving any doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran's diagnosed sensorineural hearing loss is considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



Background

The Board initially notes that the Veteran has a current bilateral hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385.  

The Veteran asserts that his noise exposure during service as well as Halo and Scuba trainings caused his current bilateral hearing loss.

The Veteran's DD Form 214 reflects that he served in the United States Army, and received training for "HALO_SCUBA."  See DD-214.  Service treatment records specifically note pressure and depth tolerances successfully completed during training.  See March 1967 Altitude Training, Air Compression and Oxygen Tolerance ("Successfully completed 02 tolerance test 60 Feet (27 lbs.) for 30 min...Equalized 50 lbs. pressure").  

Upon separation from active duty, the Veteran's January 1968 discharge examination reflects (after conversion) audiometric results that show both the right and left ears have decibel readings of 0 at 500 Hertz and a reading of 35 at 4000 Hertz for the right ear and 15 for the left ear.  

Post-service, the Veteran was afforded a VA examination in July 2010 for his bilateral hearing and tinnitus.  The examiner concluded that the Veteran's bilateral hearing loss was "less as likely as not" related to his military experience due to the lack of a "significant threshold shift" between the 1965 and 1968 audiometric examinations and explained that "A 5 dB shift may be attributed to testing or equipment.
 
At his August 2015 Board hearing, the Veteran elaborated upon the effects of the HALO and SCUBA training upon his bilateral hearing.  See Board hearing transcript, p. 6-7 ("HALO, high altitude, low opening, fast pressure changes...the same diving, just in the opposite way...you got the pressure going down and you got the pressure going up...have trouble hearing...yeah...you'd have ringing...yeah").  The Board finds the Veteran's accounts of in-service pressure trauma to be consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board accepts the Veteran's lay statements as competent and credible evidence that the Veteran was exposed to inner-ear trauma due to pressure changes while in service.

In an April 2016 addendum opinion, a VA examiner noted that mild high frequency pre-existing hearing loss was documented on the April 1965 examination.  The examiner noted that the audiogram dated January 1968, after separation, revealed no significant changes since the 1965 test.  The examiner concluded that hearing loss was not caused by military noise exposure and explained that the literature did not support delayed onset hearing loss from noise exposure.  However, the Board found that opinion inadequate to the extent that it did not provide a rationale with regards to the question of aggravation. 

An additional addendum opinion was provided in October 2016.  The examiner concluded that there is only clear and unmistakable evidence that the Veteran had pre-existing right ear hearing loss, and that his left ear was normal per entrance audiogram and is considered sound.  The examiner further stated that since this exam was prior to November 1967, it was converted from ASA to ISO making the pre-existing hearing loss at 4000 Hz in the right ear 35dB.  The examiner opined that pre-existing hearing loss in the right ear did not change at 4000 Hz per the Veteran's separation audiogram, and therefore the unfavorable opinion remained unchanged.  

Analysis

For the reasons expressed below, the Board finds that service connection for right ear hearing loss is not warranted; however, the Board does find that service connection for left ear hearing loss is warranted.

First, the fact that the Veteran currently has a hearing loss disability in both ears is undisputed.	

Exposure to acoustic trauma in service is also conceded based on the Veteran's exposure to hazardous noise while serving in Special Forces and as a jumpmaster exposed to aircraft and weapons.  Indeed, service connection for tinnitus is already in effect based on such in-service noise exposure.  

Turning now to the Veteran's service treatment records, the Veteran's April 1965 audiometric readings in this case have been converted from American Standards Association (ASA) units to International Standard Organization (ISO) units because  service department audiometric readings prior to October 31, 1967, must be converted. 

After conversion, the results of the Veteran's entry examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
35
LEFT
25
15
15
10
10

Both the right and left ears demonstrated decibel readings of 25 at 500 Hertz, and a reading of 35 at 4000 Hertz in the right ear.  Based upon the audiometric results recorded on the date of entry into active duty, some degree of right ear hearing loss as defined per Hensley was shown on the Veteran's service entrance examination.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  

The Board sought clarification as to the status of the Veteran's hearing acuity at entrance given the audiometric reading as defined under Hensley versus as defined under 38 C.F.R. § 3.385.  In this regard, the 2016 VA audiologist, in the October 2016 addendum, then unequivocally determined that the Veteran had right ear hearing loss at service entrance.  The Board finds this VA opinion to be the most probative record as the examiner had the opportunity to convert the audiometric readings at entrance and thoroughly addressed the questions posed by the Board.  The examiner concluded that right ear hearing loss was clearly noted at service entrance.

Hence, the Board finds that Veteran's hearing acuity in his right ear was not shown to be of sound condition at entry into active duty, and thus the Veteran is not entitled to the presumption of soundness for his right ear hearing loss in this case.  38 U.S.C.A. § 1111 (West 2014).

The issue then becomes whether there has been any measurable worsening of the pre-service right ear hearing loss during service, and then whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  

After conversion, the results of the Veteran's separation examination were as follows: 
      



HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
N/A
35
LEFT
0
0
5
N/A
15

The same 2016 VA examiner, in an October 2016 addendum, also determined, after review of the record, that the Veteran's right ear hearing loss was not aggravated by service, when comparing the entry and separation audiometric readings.  The examiner found significant the fact that the Veteran's right ear readings did not show a significant shift in worsening.  Based on this probative opinion, it cannot be concluded that a permanent worsening of preexisting right ear hearing loss during active service occurred.  

For these reasons, the Board concludes that service connection for right ear hearing loss is not warranted.    

However, the weight of the evidence demonstrates that hearing loss in the left ear was not noted at service entrance.  The Board acknowledges the inconsistencies noted during the appeal as to whether left ear hearing loss was actually noted at service entrance.  In the October 2015 remand, the Board indicated that hearing loss preexisted service in both ears; however, after obtaining further clarification, this is not the case.  The VA audiologist in October 2016 determined that the Veteran did not have hearing loss in the left ear at service entrance.  This opinion was based on the Veteran's converted audiometric findings showing normal hearing in the left ear.  The Board finds this opinion to be the most informed opinion of record and hence the most probative.  Accordingly, the Board concludes that left ear hearing loss was not noted at service entrance.  Because it did not pre-exist service, the presumption of soundness attaches.  

Finally, the Board finds the evidence is at least in equipoise on the question of whether symptoms of left ear hearing loss have been continuous since service.  

The evidence of record is sufficient to show "continuous" left ear hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303 (b).  The Veteran's previous consistent lay statements of left hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of left ear hearing loss since service separation that was later diagnosed as sensorineural hearing loss.  

As aforementioned the Board finds the Veteran's testimony to be competent and credible with regards to the onset of his left ear hearing loss since separation from service.  The Veteran testified that his hearing loss existed since service, while the first time he was actually diagnosed was in the 1990s in the VA hospital in Baltimore.  Furthermore, the Veteran's friend who testified on his behalf, stated that she knew the Veteran since his time in service and for many years later (although they lost touch for 15 years until three years before the hearing), and remembers that already back then she had to speak close to his ears or directly in front of him so he would be able to hear her.  The Board finds that the evidence of record demonstrates acoustic trauma in service and the Veteran and his friend credibly testified noticing that his hearing was diminished during service and continued to worsen since service separation.  As lay persons, they are competent to report on what they witness firsthand.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

While the VA examiners opined that there is no nexus between the current left ear hearing loss and service, the Board does not find that this evidence outweighs the probative lay evidence of record establishing continuous symptoms since service separation. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of left hearing loss since service separation, which meets the criteria for presumptive service connection for left hearing loss under 38 C.F.R. § 3.303 (b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The grant of presumptive service connection for left ear hearing loss renders moot other theories of service connection.

ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


